Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 12/20/2021, are accepted and do not introduce new matter. 
Claims 25 and 29-61 are pending; claims 1-24 and 26-28 are cancelled; claims 60 and 61 are new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with element to open, operate or activate a sprinkler valve” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification discloses the element as a bulb, a glass bulb, or a fusible link. Examiner will interpret it as such, or equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, 32, 33, 35, 36, 37, 46-56 and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 29 and 30 disclose “a lock”. However, a lock was already introduced in independent claim 25. Therefore it is unclear if the lock of claims 29 and 30 is referring to the same lock of claim 25 or if it’s a distinct feature altogether. This is considered double inclusion, which renders the claims indefinite. For examination purposes, Examiner will interpret the lock of claims 29 and 30 as the same lock of claim 25. 
	Claims 32, 35 and 36 are indefinite for depending on claim 29.
	Claims 33 and 37 are indefinite for depending on claim 30. 
	Claim 36 discloses “an aperture” of the adaptor. However, an aperture was already introduced in independent claim 25. Therefore it is unclear if the aperture of claim 36 is referring to the same aperture of claim 25 or if it’s a distinct feature altogether. This is considered double inclusion, which renders the claims indefinite. For examination purposes, Examiner will interpret the aperture of claim 36 as the same aperture of claim 25. 
	Claim 46 discloses “a housing” of the tool. However, a housing was already introduced in independent claim 25. Therefore it is unclear if the housing of claim 46 is referring to the same housing of claim 25 or if it’s a distinct feature altogether. This is considered double inclusion, which renders the claims indefinite. For examination purposes, Examiner will interpret the housing of claim 46 as the same housing of claim 25.
	Claims 47-56 and 59-61 are indefinite for depending on claim 46. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29-45 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellberg (U.S. 2013/0126194) in view of Mullins (U.S. 5,540,250). 
Regarding claim 25, Kjellberg teaches a drainable fire sprinkler (sprinkler 130; as disclosed in abstract and Par 0047, the device allows for the draining of a fire sprinkler) comprising: 
a sprinkler base or a sprinkler system adaptor (132 acts as a base for the sprinkler, alternatively it can also be interpreted as an adaptor, as seen in Fig 2) configured for coupling with a fire sprinkler draining tool (140), the sprinkler base or the sprinkler system adaptor is configured for coupling with the fire sprinkler draining tool by being correspondingly shaped with a housing (142) of the fire sprinkler draining tool (as seen in Fig 5, the shape of sprinkler base 132 mates with the shape of the housing 142 of the draining tool 140); and 
the drainable fire sprinkler being connectable to a sprinkler system pipe or sprinkler system adaptor (sprinkler 130 connects to sprinkler system pipe 110).
However, Kjellberg does not teach the sprinkler wherein the corresponding shape of the sprinkler base or the sprinkler system adaptor comprises at least one aperture formed in the 
Mullins teaches a fluid coupling wherein a base comprises an aperture configured to receive a lock to lock two pipes together.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kjellberg to incorporate the teachings of Mullins to provide an aperture in the sprinkler base that couples to a lock on the draining tool in order to have push-to-connect and pull-to-disconnect features on the draining tool (as taught by the abstract of Mullins), as this would be beneficial to the device of Kjellberg, since Kjellberg requires that the user must maintain an pushing pressure on the draining tool 140 in order to keep a seal with the sprinkler base. This modification would allow the user to simply push to lock the two components in place without having to maintain a constant pushing force on the tool; then the user can simply pull the tool when draining is completed. The teachings of Mullins allow for an easier way for the user to perform the intended function of the device of Kjellberg.  
Regarding claim 29, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 25, wherein the at least one aperture is configured to receive a lock comprising at least one ball (lock 70 of Mullins is a ball, as seen in Figs 1-2).  
Regarding claim 30, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 25. However, they do not teach the at least one aperture being a pin slot configured to receive a lock comprising at least one pin.  

Regarding claim 31, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 25. However, they do not teach the sprinkler wherein the sprinkler base or the sprinkler system adaptor is correspondingly shaped with the housing of the fire sprinkler draining tool by being correspondingly threaded.  
Nonetheless, Mullins teaches threads are well known to be utilized when attaching pipe components (threads at 14 and 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a threaded lock mechanism as taught Mullins, since doing so would yield predictable results, namely, applying a known pipe connection to allow the tool to be attached without needing to be held on by the user. Furthermore, Applicant’s disclosure further fails to state that the use of a threaded connection has any critically or special purpose. Thus, the connection means is considered an obvious design choice. 
Regarding claim 32, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 29 wherein the drainable fire sprinkler or the sprinkler system adaptor is adapted to 
Regarding claim 33, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 30, wherein the drainable fire sprinkler is adapted to receive a seal between the drainable fire sprinkler or the sprinkler system adaptor and the fire sprinkler draining tool (seal 42 of Mullins).  
Regarding claim 34, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 31, wherein the drainable fire sprinkler or the sprinkler system adaptor is adapted to receive a seal between the drainable fire sprinkler and the fire sprinkler draining tool (seal 42 of Mullins).  
Regarding claim 35, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 32, wherein the drainable fire sprinkler or the sprinkler system adaptor comprises a surface against which the seal can be formed (surface in which seal 42 makes contact, as seen in Figs 1-3 of Mullins).  
Regarding claim 36, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 32, further comprising a sprinkler system adaptor (132 of Kjellberg is considered an adaptor) that connects intermediate the sprinkler and the sprinkler system pipe (as seen in Fig 2, the adaptor 132 is in between the sprinkler and the system pipe), the adaptor comprising the at least one aperture configured to receive the lock comprising at least one ball (in combination with Mullins, as stated in claim 1 rejection above, the adaptor has an aperture that houses the balls 70).  
claim 37, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 33, further comprising a sprinkler system adaptor (132 of Kjellberg is considered an adaptor) that connects intermediate the sprinkler and the sprinkler system pipe (as seen in Fig 2, the adaptor 132 is in between the sprinkler and the system pipe), the sprinkler system  adaptor comprising the at least one pin slot (as stated in rejection of claim 30, the pin slot is considered an obvious modification).  
Regarding claim 38, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 34, further comprising a sprinkler system adaptor (132 of Kjellberg is considered an adaptor) that connects intermediate the sprinkler and the sprinkler system pipe (as seen in Fig 2, the adaptor 132 is in between the sprinkler and the system pipe), the adaptor comprising the correspondingly threaded base (as stated in rejection of claim 31, the threaded base is considered an obvious modification).  
Regarding claim 39, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 38, further comprising a collet nut (82 of Mullins), the collet nut is correspondingly shaped with the housing (as seen in Figs 1-3 of Mullins). However, they do not teach the collet nut being correspondingly threaded.  
Nonetheless, Mullens utilizes a spring to move the collet axially into a locking position. Examiner takes official notice, that utilizing thread to axially move and lock a collet in place is an obvious alternative and well known in the art. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention, to have utilized threading for the collet, since doing so would yield predictable results, namely, locking the collet manually by twisting instead of the spring-loaded locking collet as a matter of preference. 
Regarding claim 40, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 25, further comprising an element (136a) to open, operate or activate a sprinkler valve (134b) to allow fluid to flow from the drainable fire sprinkler (as seen in Fig 2 of Kjellberg).  
Regarding claim 41, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 40, wherein the sprinkler valve comprises a valve member (134b of Kjellberg).  
Regarding claim 42, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 40, wherein the element comprises a bulb (as disclosed in Par 0045 of Kjellberg, the element 136a is a container that cracks and collapses when heated, i.e. a bulb).  
Regarding claim 43, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 40, wherein the element comprises a fusible link blocking the valve (136a is a fusible link that breaks when heated, and it is placed such that before breaking it blocks the valve, as seen in Fig 2).  
Regarding claim 44, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 42. wherein the bulb comprises a glass bulb (136a is made of glass, see Par 0045 of Kjellberg).  
Regarding claim 45, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 41 wherein the sprinkler or the sprinkler system adaptor comprises an outer edge to be received in the fire sprinkler draining tool (outer edge seen in Fig 5 of Kjellberg, where the tool contacts the adaptor).  
claim 57, Kjellberg and Mullins teach a fire sprinkler system comprising one or more sprinklers (plurality of sprinklers seen in Fig 1 of Kjellberg) according to claim 25.  
Regarding claim 58, Kjellberg and Mullins teach a method for draining the fire sprinkler system of claim 57, the method comprising draining through the sprinkler (as disclosed in abstract and Figs 1-5 of Kjellberg).  

Claims 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellberg (U.S. 2013/0126194) in view of Mullins (U.S. 5,540,250); further in view of Goss (U.S. 2012/0255629).
Regarding claim 46, Kjellberg and Mullins teach the drainable fire sprinkler as claimed in claim 25. However, they do not teach the sprinkler wherein the fire sprinkler draining tool comprises: a housing configured for cooperation with and to be sealingly secured to the sprinkler base or the sprinkler system adaptor to collect fluid flowing from the sprinkler, wherein the housing is configured to sealingly surround the sprinkler.  
Goss teaches a tool for collecting fluid drained from a fire sprinkler which comprises a housing (12) configured for cooperation with and to be sealingly secured to the sprinkler base or the sprinkler system pipe adaptor to collect fluid flowing from the sprinkler, wherein the housing is configured to sealingly surround the sprinkler (as disclosed in abstract and seen in Figs 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kjellberg to incorporate the teachings of Goss to have utilized a housing that fully encompasses the sprinkler as taught by 
Regarding claim 47, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 46, wherein the housing may be advanced over an end of the fire sprinkler along a longitudinal axis at a center of an opening of the housing to sealingly surround the sprinkler (as seen in Fig 5 of Kjellberg, the housing of the draining tool is advanced along the longitudinal axis of the sprinkler).  
Regarding claim 48, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 47 wherein the fire sprinkler draining tool lock is coupled to the housing, the lock being configured for releasable attachment to the sprinkler base or sprinkler system adaptor to secure the housing to the sprinkler (as modified by Mullins, the lock is coupled to the housing for a releasable attachment to the sprinkler base of Kjellberg).
Regarding claim 49, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 48. However, they do not teach the sprinkler wherein the resealable attachment to the sprinkler base or sprinkler system adaptor to secure the housing to the sprinkler or sprinkler system adaptor is achieved by rotation of the axis at the center of the opening of the housing.  
Nonetheless, Mullins teaches threads are well known to be utilized when attaching pipe components (threads at 14 and 18), which allow for releasable attachment via rotation of the axis at. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a threaded lock mechanism as taught Mullins, since doing so would yield predictable results, namely, applying a known pipe 
Regarding claim 50, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 49 wherein the fire sprinkler draining tool further comprises an actuator (146) operable external of the housing to activate the sprinkler (as seen in Figs 2 and 5).  
Regarding claim 51, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 50 wherein the fire sprinkler draining tool further comprises a conduit (conduit connected to 22 of Goss) in fluid communication with the housing and through which the fluid can be drained (as seen in Fig 3 of Goss).  
Regarding claim 52, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 51, wherein the housing is configured for engagement with an adaptor (132 of Kjellberg is considered an adaptor) fixed to the drainable sprinkler (as seen in Fig 5 of Kjellberg).  
Regarding claim 53, Kjellberg, Mullins and Goss teach the drainable fire sprinkler as claimed in claim 50, wherein the actuator comprises a pin which extends internally of the housing to open the valve (actuator 146 of Kjellberg is the shape of a pin, see Fig 2).  

Allowable Subject Matter
Claims 54-56 and 59-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 56 is objected to as being allowable for further limiting claim 54 from which it depends on. 
Claims 59-61 are objected to as being allowable for further limiting claim 55 from which they depend on. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kjellberg does not teach a fire sprinkler, and the instead teaches a fog or mist nozzle. This is not persuasive. Abstract of Kjellberg clearly discloses a "sprinkler head" with a "fire-extinguishing medium". Applicant further argues that the shape of the tool (146) of Kjellberg is not suited for handling high fluid flow coming out of the sprinkler. Examiner notes that this argument in not commensurate with claim language, as the claim is completely 
Applicant further argues that the device of Kjellberg is not intended to drain the nozzle of fluid. Examiner respectfully disagrees. The claims do not specify which fluid is being drained and how much of it. Therefore since Kjellberg teaches "A testing device 140 may be used to influence the valve device 134, being in the second non-activated state, to open the flow passage so that air 114 and/or fire-extinguishing medium 112 may flow from the inlet device 132 through the flow passage and out through the outlet device 132b" as disclosed in Par 0047, it is clear from this disclosure that the device 142 releases air and/or fire-extinguishing fluid from the sprinkler, i.e. it drains the sprinkler, i.e. the sprinkler is a drainable sprinkler. Again, there is nothing in the claims regarding actual draining of fluids, the claims are focused on locking features only instead. 
Applicant further argues that the claimed tool fully activates the system, unlike Kjellberg that only tests or de-airs the sprinkler. Examiner notes again, that independent claim 25 is completely silent to how the tool drains the sprinkler. As such, this argument is moot because it is not commensurate with claim language. 
Lastly, Applicant argues that the combination of Kjellberg with Mullins is not proper because they are not considered analogous art. Examiner respectfully disagrees. Applicant correctly points out that art is analogous when it is: (1) from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Examiner asserts that in the present case, Mullins is analogous art to 
For these reasons Examiner asserts that the pending claims are properly rejected in view of the current grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/             Primary Examiner, Art Unit 3752